FOR PUBLICATION                        FILED
                 UNITED STATES COURT OF APPEALS                    NOV 04 2016

                         FOR THE NINTH CIRCUIT                  MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




LESLIE FELDMAN; LUZ                          No.   16-16865
MAGALLANES; MERCEDEZ
HYMES; JULIO MORERA; CLEO                    D.C. No. 2:16-cv-01065-DLR
OVALLE; PETERSON ZAH, Former                 District of Arizona,
Chairman and First President of the          Phoenix
Navajo Nation; THE DEMOCRATIC
NATIONAL COMMITTEE; DSCC,
AKA Democratic Senatorial Campaign           ORDER
Committee; THE ARIZONA
DEMOCRATIC PARTY;
KIRKPATRICK FOR U.S. SENATE;
HILLARY FOR AMERICA,

            Plaintiffs-Appellants,

BERNIE 2016, INC.,

            Intervenor-Plaintiff-
            Appellant,

v.

ARIZONA SECRETARY OF STATE’S
OFFICE; MICHELE REAGAN, in her
official capacity as Secretary of State of
Arizona; MARICOPA COUNTY
BOARD OF SUPERVISORS; DENNY
BARNEY; STEVE CHUCRI; ANDY
KUNASEK; CLINT HICKMAN;
STEVE GALLARDO, member of the
Maricopa County Board of Supervisors,
in their official capacities; MARICOPA
COUNTY RECORDER AND
ELECTIONS DEPARTMENT; HELEN
PURCELL, in her official capacity as
Maricopa County Recorder; KAREN
OSBORNE, in her official capacity as
Maricopa County Elections Director;
MARK BRNOVICH, in his official
capacity as Arizona Attorney General,

               Defendants-Appellees,

THE ARIZONA REPUBLICAN
PARTY; DEBBIE LESKO; TONY
RIVERO; BILL GATES; SUZANNE
KLAPP,

               Intervenor-Defendants-
               Appellees.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judges Kozinski and McKeown did not participate in the deliberations or

vote in this case.




                                          2